Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Arvel William Stewart, Appellant                      Appeal from the County Court at Law No.
                                                      1 of Hunt County, Texas (Tr. Ct. No.
No. 06-14-00087-CR        v.                          CR1301157). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Carter* participating.      Justice Carter,
                                                      Retired, Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Arvel William Stewart, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 14, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk